Case 1:21-cv-02426-JRS-DLP Document 1 Filed 09/15/21 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

KENNETH BURGESS,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )     No. 1:21-cv-2426
                                                 )
CITY OF CONNERSVILLE, INDIANA,                   )
                                                 )
               Defendant.                        )

                     Complaint for Declaratory and Injunctive Relief

Introduction

1.    The John Roberts Memorial Building (“Building”) is a multi-story building

owned by the City of Connersville and used for public meetings and community events,

as well as being available to rent for private functions. Its lower and upper floors are

connected by a platform lift that fails to comply with the relevant requirements of the

Americans with Disabilities Act, 42 U.S.C. § 12132, et seq. Kenneth Burgess is a person

with a disability who has occasion to attend events at the Building and has difficulty

accessing the top floor of the building where the events occur. He is entitled to

injunctive and declaratory relief to require defendant to bring the Building into

compliance with the Americans with Disabilities Act.

Jurisdiction, venue, and cause of action

2.    This Court has jurisdiction of this case pursuant to 28 U.S.C. § 1331.


                                           [1]
Case 1:21-cv-02426-JRS-DLP Document 1 Filed 09/15/21 Page 2 of 10 PageID #: 2




3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391.

4.     Declaratory relief is authorized by 28 U.S.C. § 2201 and § 2202 and by Rule 57 of

the Federal Rules of Civil Procedure.

5.     This action is brought pursuant to the Americans with Disabilities Act (“ADA”),

42 U.S.C. § 12133.

Parties

6.     Kenneth Burgess is an adult resident of Connersville, Indiana.

7.     Connersville, Indiana is a city in the east-central portion of Indiana and is the

county seat of Fayette County.

Legal background

8.     Title II of the ADA, which applies to public entities, provides that “no qualified

individual with a disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services, programs, or activities of a

public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132.

9.     Regulations promulgated to enforce the ADA provide that if a public building is

altered, as opposed to newly constructed,

       Each facility or part of a facility altered by, on behalf of, or for the use of a
       public entity in a manner that affects or could affect the usability of the
       facility or part of the facility shall, to the maximum extent feasible, be
       altered in such manner that the altered portion of the facility is readily
       accessible to and usable by individuals with disabilities, if the alteration
       was commenced after January 26, 1992.

28 C.F.R. § 35.151(b)(1).
                                              [2]
Case 1:21-cv-02426-JRS-DLP Document 1 Filed 09/15/21 Page 3 of 10 PageID #: 3




10.    The regulations further provide that alterations made after March 15, 2012, must

comply with the 2010 ADA Standards for Accessible Design, which consist of the

requirements set forth in 28 U.S.C. § 35.151 and the ADA Accessibility Guidelines

(“ADAAG”), which can be found at appendices B and D to 36 C.F.R. part 1191. 28 C.F.R.

§ 35.151(c); 28 C.F.R. § 35.104 (Definitions: “2010 Standards” and “2004 ADAAG”).

11.    The 2004 ADAAG standards generally require that platform lifts have power

operated doors or gates. 36 C.F.R. part 1191, Appendix D, § 410.6. The doors must

remain open for a minimum of 20 seconds. Id. However, platform lifts that serve only

two landings and have doors or gates on opposite sides need not have power operated

doors or gates, but the doors or gates must be self-closing. Id.

Factual allegations

12.    The Building is a two-story structure, owned by the City of Connersville, which

is used for public meetings and other public events. It is also available to rent for

private events.

13.    It is located within Roberts Park, a large green space owned and operated by the

City of Connersville.

14.    Although the Building was erected decades ago, in approximately 2013, after

being vacant for many years, it was substantially renovated by the City with changes to

the interior, and with the addition of new windows, a new roof, and a new HVAC

system.


                                             [3]
Case 1:21-cv-02426-JRS-DLP Document 1 Filed 09/15/21 Page 4 of 10 PageID #: 4




15.     The first floor of the building is partly below ground level. Its second floor is

therefore more like a mezzanine than a full second story.

16.     The public part of the Building is on the upper floor, which contains a meeting

room.

17.     Prior to the Building’s renovation, there was a ramp that went to a door on the

upper floor.

18.     However, the ramp was extremely steep and was not compliant with the

requirements of the ADA and was exceedingly dangerous to use.

19.     The ramp was removed during the renovation.

20.     During the renovation the City of Connersville installed a one-person wheelchair

lift to allow persons with mobility impairments to access the upper floor of the

building. It is pictured below.




                                            [4]
Case 1:21-cv-02426-JRS-DLP Document 1 Filed 09/15/21 Page 5 of 10 PageID #: 5




21.   The lift does not have electric doors. Nor do the doors automatically close all the

way, although they do quickly close part way.

22.   In fact, typed instructions on the door of the lift state that a person seeking to go

up in the lift must pull the door open and close the door behind the person. The

instructions are pictured below.




                                           [5]
Case 1:21-cv-02426-JRS-DLP Document 1 Filed 09/15/21 Page 6 of 10 PageID #: 6




23.    Similarly, the instructions note that if the person desires to go down the person

must pull the door open and close the door behind him or her.

24.    Prior instructions, since removed, stated in three different paragraphs, referring

to the lift doors: “You have to pull hard, the door sticks.”

25.    The lift is small and if a person is in a wheelchair the person must roll in, facing

the opposite door of the lift, and reach behind him or her to close the door.

26.    This is difficult, if not impossible, to do when the person is in a wheelchair and

the wheelchair cannot turn because of the small size of the lift.

27.    The doors also do not remain open for any time upon entry but immediately

start to swing partially closed. This requires persons in a wheelchair to try to hold the

doors open with one arm while they also try to enter the lift using another arm, while at

the same time going up the ramp on the bottom floor to enter the lift. This is difficult.

28.    Unlike an elevator, the lift will not move unless the lift button is continuously

depressed.

29.    It is difficult and awkward, if not impossible, for many persons with disabilities

to maintain this continuous contact.

30.    At the top of the lift there is a landing and the exterior door to the upper story of

the Building.

31.    Near this door is a metal plate that can be pushed to open the door electronically.




                                             [6]
Case 1:21-cv-02426-JRS-DLP Document 1 Filed 09/15/21 Page 7 of 10 PageID #: 7




32.     This is not the door used to reach the upper floor by persons without disabilities.

These persons access the upper floor by the means of stairs on the exterior and interior

of the building.

33.     Kenneth Burgess is a paraplegic and has been confined to a wheelchair for

decades. He is unable to walk.

34.     He is active in his community and has attended meetings at the Building and

wishes to continue to attend meetings at the Building in the future.

35.     For example, in the past he has gone to the Building to attend a meeting of the

sewer board, park board meetings, and a meeting concerning the City’s comprehensive

plan.

36.     He also has attended public events featuring his grandchildren that were held in

the Building.

37.     In the past he has attended bluegrass concerts that were held in the Building.

38.     All of the above meetings and events were held on the upper floor of the

Building and required Mr. Burgess to use the lift.

39.     Mr. Burgess has difficulty using the lift.

40.     Among other things, he has difficulty reaching behind himself to pull the lift

doors closed and make sure they are latched as they are not self-closing and are not

easy to close when he is unable to move his wheelchair in the lift because of its small

size. Each time he has been in the lift he has experienced the fact that the doors to the


                                              [7]
Case 1:21-cv-02426-JRS-DLP Document 1 Filed 09/15/21 Page 8 of 10 PageID #: 8




lift stick and require force to close. This is awkward for him, and he recognizes that it

may be impossible for many persons with disabilities.

41.     Moreover, he has difficulty even entering the lift. He uses a manual wheelchair

and has to open the door on the ground floor and then roll away down a ramp to allow

it to open. It will then swing shut and he has to prop the door open with one elbow

while he wheels himself, up the ramp, into the lift on the ground floor. There is no ramp

on the upper floor, but he still has to try to prop the door open with one arm, while

wheeling himself into the lift with his other arm when he tries to descend.

42.     Mr. Burgess also has difficulty in maintaining the continuous pressure necessary

to make the lift ascend or descend. This is particularly so because the lift moves very

slowly, and he must therefore apply this continuous pressure for a lengthy period of

time.

43.     When Mr. Burgess attempted to attend the sewer board meeting in May or June

of this year, the door on the upper floor of the Building would not open when Mr.

Burgess pushed the button designed to automatically open the door. He ended up

having to pound on the door to attract someone’s attention.

44.     This was extremely embarrassing.

45.     On at least two other occasions in the last two years when Mr. Burgess ascended

to the upper floor in the lift, the door to the interior of the Building, which is supposed

to automatically open when the button is depressed, would not open, and he could not


                                            [8]
Case 1:21-cv-02426-JRS-DLP Document 1 Filed 09/15/21 Page 9 of 10 PageID #: 9




enter and had to beat on the door to have someone open the door for him from inside

the Building. Again, this was extremely embarrassing.

46.    Plaintiff has discussed with City officials the possibility of putting an ADA

accessible ramp to the upper floor in lieu of the lift. Plaintiff believes that this is

architecturally feasible, and he was under the impression that City officials were

considering this, but no steps have been taken to install the ramp.

47.    There is no other way to access the upper floor of the building without being

required to climb stairs.

48.    The Building is not readily accessible to and usable by individuals with

disabilities, and the lift does not comply with the applicable standards imposed by the

ADA.

49.    Mr. Burgess is being caused irreparable harm for which there is no adequate

remedy at law.

Legal claim

50.    The John Roberts Memorial Building is not readily accessible to persons with

disabilities, including Kenneth Burgess, in violation of the Americans with Disabilities

Act, 42 U.S.C. § 12132.

Request for relief

       WHEREFORE, plaintiff requests that this Court:

       a.    Accept jurisdiction of this case and set it for hearing at the earliest
       opportunity.
                                            [9]
Case 1:21-cv-02426-JRS-DLP Document 1 Filed 09/15/21 Page 10 of 10 PageID #: 10




      b.    Declare that defendant is violating the Americans with Disabilities Act as
      noted above.

      c.    Enter a preliminary injunction, later to be made permanent, enjoining
      defendant to make the John Roberts Memorial Building readily accessible to
      persons with disabilities as required by the Americans with Disabilities Act.

      d.     Award plaintiff his costs and reasonable attorneys’ fees pursuant to 42
      U.S.C. § 12133.

      e.    Award all other proper relief.

                                                    Kenneth J. Falk
                                                    Stevie J. Pactor
                                                    ACLU of Indiana
                                                    1031 E. Washington St.
                                                    Indianapolis, IN 46202
                                                    317/635-4059
                                                    fax: 317/635-4105
                                                    kfalk@aclu-in.org
                                                    spactor@aclu-in.org

                                                    Attorneys for Plaintiff




                                         [10]
